department of the treasury internal_revenue_service washington d c date cc dom fs corp uilc number release date internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject substance v form this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year sec_1 - issues whether a subsidiary acquired its interest in certain custom-designed equipment from a third party by assignment-leaseback or from the parent by purchase if the former then the parent is required to recognize gain on the sale of the equipment to the third party if the latter the sale may qualify as a deferred_intercompany_transaction within the meaning of sec_1_1502-13 in that case the parent would not be required to recognize gain currently on the sale of the equipment whether the service may assert the danielson rationale in response to petitioner’s argument that the intent of the parties was different than that reflected in the transactional documents conclusions the subsidiary acquired its interest in certain custom-designed equipment from a third party by assignment-leaseback and not from the parent by purchase accordingly the parent is required to recognize gain on the sale of the equipment to the third party in support of its argument the service may assert the danielson rationale in response to petitioner’s argument that the intent of the parties was different than that reflected in the transactional documents facts during year sec_1 - x entered into agreements with third-party customers for x to manufacture and sell certain custom-designed equipment to the customers these transactions fell into three separate patterns x entered into a sales agreement with a third-party customer and received payment that was performed directly by the customer or its third-party finance company outside sale there no intercompany deferral is claimed x entered into a sales agreement with a third-party customer who subsequently entered into an assignment-leaseback agreement with x's finance subsidiary there x reports the transaction as a deferred intercompany sale in a schedule m-1 adjustment which the commissioner disallowed this is the transaction in dispute x entered into a sales agreement directly with its finance subsidiary agreeing to sell the custom-designed equipment desired by a customer-lessee directly to the finance subsidiary which in turn agreed to lease it to the third- party customer inside sale unlike situation above no purchase contract was executed between x and the third-party customer because the customer did not elect to purchase the equipment or did not have sufficient credit to qualify as a purchaser the available information does not indicate how x or the finance subsidiary treats the above three categories of transactions for financial_accounting purposes under gaap in the transactions described under situation above the third-party purchaser made a partial payment on the purchase_price when the agreement was signed and continued to make interim payments to fund x’s manufacturing activities during the executory phase of the contract the customer would enter into an assignment-leaseback agreement with x’s finance subsidiary under the assignment the customer would transfer its contractual rights obligations equity interests interim payment credits and right to receive title to the finance subsidiary pursuant to the terms of that assignment the finance subsidiary would simultaneously agree to perform the customer’s obligations under the purchase contract to accept title and lease the custom- manufactured equipment back to the third party although the customer’s interim payments were sometimes refunded without interest to the customer or offset against the lease payments the customer remained obligated as primary obligor under its purchase agreement with x the customer’s lease payments were calculated to reimburse the finance subsidiary for its out-of-pocket costs and give it an interest-like profit factor you are attempting to determine the interest-factor formula used to calculate the lease payments for the situation transactions x contends that it and the finance subsidiary have a seller-purchaser relationship on the grounds the assignment and alleged intent of the parties allow the subsidiary to stand in the shoes of the third-party purchaser in support of this argument x refers to several private letter rulings in which the issue involved determining the purchaser for federal_income_tax purposes of the property at issue in addition x argues that any purported sale between itself and the third party did not occur before the assignment-leaseback occurred for that reason x argues that both legal and equitable ownership of the equipment was transferred directly from itself to the subsidiary and remained with the subsidiary until the equipment was accepted by the third party alternatively x argues that the agreement between itself and the third party was similar to an option that was assigned to the subsidiary pursuant to the assignment-leaseback in that case the question is whether the subsidiary’s exercise of the purported option to purchase the equipment from x would make the third party the purchaser of the equipment if so this exercise could constitute a sale of the equipment outside of the consolidated_group prior to the subsidiary’s acquisition of the equipment in that case the transaction would not qualify as a deferred intercompany sale on the other hand if the subsidiary’s purchase of the equipment through the exercise of the option does not make the third party a purchaser of the equipment then the sale of the equipment by x to the subsidiary may have constituted a deferred_intercompany_transaction finally you have asked us to consider whether an argument can be made in this case to hold the parties to the form set forth in the transactional documents based on danielson v 378_f2d_771 3d cir and subsequent cases whether the sale was initially to the third party or initially to the subsidiary law and analysis as noted above x entered into agreements with third parties to sell them certain custom-designed equipment these sales took three forms in some cases x sold the equipment directly to the third party which financed the sale itself outside sale x recognized gain on this outside sale in other cases x sold the equipment directly to its finance subsidiary which leased it to the purchaser inside sale x treated this inside sale as a deferred_intercompany_transaction for which current gain recognition is not required in the third category of cases which are at issue here x sold the equipment to the third party which assigned it to the subsidiary which leased it back to the third party x also treated this type of transaction on its tax_return as an inside sale and thus a deferred_intercompany_transaction the question is whether this characterization of the transaction is correct in form the transaction at issue is an outside sale however x contends that the substance of the transaction at issue is an inside sale as noted above x primarily relies on certain private letter rulings in which the issue involved determining the purchaser for federal_income_tax purposes of the property at issue in response you note that in the transaction at issue the finance subsidiary is clearly the ultimate_purchaser of the equipment as you point out this argument might be important if the issue was whether the subsidiary became the owner of the equipment however the issue in the instant case is the identity of the seller ie whether the finance subsidiary acquired its ownership_interest in the equipment from the third-party customer or from x in short while the subsidiary may have stood in the shoes of a purchaser it acquired that status from the initial third-party purchaser by assignment and not from x by purchase thus we agree with your view that the private letter rulings cited by x are irrelevant we concur with your contention that in both form and substance the transaction at issue is an outside sale the sale was by executory_contract from x to the third party in any event private rulings do not necessarily represent service position and cannot be cited as precedent sec_6110 which subsequently assigned and transferred the benefits_and_burdens_of_ownership as well as the right to title to the finance subsidiary in substance the assignment is a sale between the third party and the finance subsidiary ie the transfer of the benefits_and_burdens_of_ownership for a fixed price in the assignment-leaseback transaction the third-party customer promised to remain the primary obligor for the fixed purchase_price under the purchase agreement to transfer the benefits_and_burdens_of_ownership to the finance subsidiary and to make certain lease payments to the finance subsidiary this was in consideration for the finance subsidiary’s promise to perform the third party’s obligation to pay a fixed purchase_price at a date certain to x and to spread the third party’s fixed purchase money obligation over a period of years in the form of lease payments calculated to reimburse the finance subsidiary and give it an interest-like factor the fact that there was at least one transaction in which x sold the system directly to the finance subsidiary suggests that x understands the difference between transferring property to a third party an outside sale and transferring it to its subsidiary an inside sale in the transaction at issue x initially sold the equipment to the third party as you point out once the purchase agreement between x and the customer was executed x was unconditionally obligated to sell the custom-designed system to the third party contract law would preclude x from selling the custom-designed equipment to anyone but the customer for whom it was designed and manufactured x had no legal alternative or authority to do otherwise furthermore the purchase contract between x and the customer was never rendered inoperative by a novation between the parties by a rescission of the agreement or by an accord and satisfaction x’s obligations under the contract remained unchanged and it placed the manufactured equipment in service at the customer’s place of business as required by the contract in short we agree that the contract between x and the third party constituted a sale of the equipment outside the x group this characterization is not affected by the subsequent assignment of the equipment by the third party to the finance subsidiary followed by the subsidiary’s lease of the equipment back to the third party we recognize that x argues respondent's theory would require that title have been physically issued to the third party and endorsed by it over to the finance subsidiary in our opinion however x merely transferred title in the telephone system directly to the finance subsidiary because the third-party customer directed it to do so thus the finance subsidiary received title by exercise of contractual authority from the customer rather than by purchase from x we agree with your determination that the instant case is analogous to the situation in chemetron corporation v commissioner tcmemo_1960_269 19_tcm_1497 there the taxpayer held an option to acquire certain rights to pending patent applications owned by klotz and subsequently agreed to assign its rights under that option to b j company in settlement of a patent interference proceeding that involved one of the optioned patent applications to satisfy a condition of the settlement the taxpayer obtained an executed transfer of title from klotz to b j company the tax_court held that the taxpayer informally exercised the option and then sold the patents to b j company even though the taxpayer never held legal_title in finding that the taxpayer’s lack of legal_title had no effect on this holding the tax_court discussed a similar situation in 43_bta_1005 in which a sold an option on mineral rights to b for dollar_figure who then sold an option to the same mineral rights to c for dollar_figure when c exercised his option and gave b dollar_figure b gave dollar_figure to a and instructed a to convey title to c taxpayer b argued that he did not sell mineral rights to c because he never took title to the property the chemetron court quoted t c m pincite the following passage from butler b t a pincite it is true that there were not two deeds one from a to b and one from b to c but in view of the fact that b apparently exercised the option he had by giving his check for dollar_figure to a and that c did not pay anything to a it appears that all parties concerned eliminated one step in an economy of effort and that the deed from a to c was in reality a deed on behalf of b conveying title which he had acquired under exercise of his option to c who exercised the option he obtained from b in our opinion the substance rather than the form of the transaction is controlling under the rationale of chemetron and butler x’s transfer of title directly to the finance subsidiary does not alter the substance of the sale to the third-party customer followed by the sale-leaseback between the customer and the finance subsidiary the fact that the finance subsidiary paid x on behalf of the customer is immaterial in butler c could have paid dollar_figure to a on behalf of b without changing the result a would have received the payment in constructive trust for b here instead of having the subsidiary transfer its purchase payment to the customer who in turn would transfer the money to x the subsidiary's payment was made directly to x to discharge the customer's purchase payment obligation to x as discussed above the customer remained primarily liable to x under the original purchase contract similarly even under x’s alternative position based on treating the agreement between x and the third party as an option the continuing obligation of the third party to x would make the instant case analogous to the situations in chemetron and butler accordingly we do not believe x would obtain a different result by treating x’s agreement with the third party as an option the fact that c paid b and the fact that the subsidiary paid x on behalf of the customer is immaterial c could have paid dollar_figure to a on behalf of b without changing the result a would have received the payment in constructive trust for b here instead of having the subsidiary transfer its purchase payment to the customer who in turn would transfer the money to x the subsidiary’s payment was made directly to x to discharge the customer’s purchase payment obligation to x generally a taxpayer may not argue that the substance of a transaction is different from its form 417_us_134 discussed below therefore under this analysis x may not argue that the series of steps comprising the transaction at issue represent in substance an inside sale when the form represents an outside sale taxpayers are entitled to attack the form of their transactions only where their tax reporting and other actions have shown an honest and consistent respect for what they argue is the substance of the transactions 90_tc_405 citing 87_tc_1417 aff'd 896_f2d_580 d c cir cert_denied 499_us_974 case development hazards and other considerations procedural issues law and analysis in determining income_tax liabilities respondent may look through the form of a transaction to its substance 293_us_465 324_us_331 further as noted above respondent as a general_rule may bind a taxpayer to the form in which the taxpayer has cast a transaction 417_us_134 730_f2d_718 11th cir 209_f2d_761 10th cir aff’g 19_tc_718 in national alfalfa the court stated this court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so must accept the tax consequences of this choice and may not enjoy the benefit of some other route he might have chosen to follow but did not national alfalfa u s pincite courts have allowed taxpayers to disavow the form they chose for a transaction under two fairly restrictive rules the danielson_rule and the strong_proof rule the danielson_rule allows a taxpayer to disavow the form of its transaction only if it adduces proof that in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc 378_f2d_771 3d cir cert_denied 389_us_858 the strong_proof rule allows a taxpayer to disavow the form of its transaction if it adduces strong_proof that the agreement lacks economic reality and was entered into under economic duress 598_f2d_464 5th cir nevertheless the danielson_rule does not apply if the agreement in question is ambiguous 82_tc_705 as mentioned above the issue in this case is whether x’s subsidiary acquired the equipment via an assignment from the third party or whether the subsidiary acquired it by purchase from x the terms of the agreement reflect that the parties agreed to an assignment from the third party to x’s subsidiary under the danielson rationale the petitioner must show fraud undue influence or mistake in order to reverse the agreement case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel by ____________________ steven j hankin chief corporate branch cc
